UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 F O R M10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-11234 KINDER MORGAN ENERGY PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 76-0380342 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Dallas Street, Suite 1000, Houston, Texas 77002 (Address of principal executive offices)(zip code) Registrant’s telephone number, including area code: 713-369-9000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer [X]Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The Registrant had 234,383,015 common units outstanding as of April 27, 2012. Table of Contents 1 KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES TABLE OF CONTENTS Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Statements of Income - Three Months Ended March 31, 2012 and 2011 3 Consolidated Statements of Comprehensive Income - Three Months Ended March 31, 2012 and 2011 4 Consolidated Balance Sheets – March 31, 2012 and December 31, 2011 5 Consolidated Statements of Cash Flows – Three Months Ended March 31, 2012 and 2011 6 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 General and Basis of Presentation 34 Critical Accounting Policies and Estimates 36 Results of Operations 37 Financial Condition 46 Recent Accounting Pronouncements 51 Information Regarding Forward-Looking Statements 51 Item 3. Quantitative and Qualitative Disclosures About Market Risk 53 Item 4. Controls and Procedures 53 PART II.OTHER INFORMATION Item 1. Legal Proceedings 54 Item 1A. Risk Factors 54 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3. Defaults Upon Senior Securities 54 Item 4. Mine Safety Disclosures 54 Item 5. Other Information 54 Item 6. Exhibits 54 Signature 56 Table of Contents 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. KINDER MORGAN ENERGY PARTNERS, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In Millions Except Per Unit Amounts) (Unaudited) Three Months Ended March 31, Revenues Natural gas sales $ $ Services Product sales and other Total Revenues Operating Costs, Expenses and Other Gas purchases and other costs of sales Operations and maintenance Depreciation, depletion and amortization General and administrative Taxes, other than income taxes 50 46 Total Operating Costs, Expenses and Other Operating Income Other Income (Expense) Earnings from equity investments 65 47 Amortization of excess cost of equity investments (2
